Title: To Benjamin Franklin from Marat, 4 June 1779
From: Marat, Jean-Paul
To: Franklin, Benjamin


Sir
Paris the 4th June 79.
The honour of your company at dinner on thurday next (with Mrs le Comte de Maillebois, de Montigni, le Roy & Sage) is desired by the author of the experiments on the igneous fluid.
The honour of Mr … .. your grand-son company is likewise desired. If the time keeps clear; it will be to him an oportunity to see the experiments.

The dinner on the table at tow o clock at the hotel of M. le Marquis de l Aubespine Rue de Bourgogne F. S. G.
If you have perused the manuscript treatise on the fire, Sir, & will be so good as to deliver it to the bearer with your judgement, it will be esteemed a great favour.
I am with great regard, Sir Your most humble obedient Servant
The Representative.
 
Notation: M. Marat 4 June 79.
